             Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 1 of 9




1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneyForFreedom.com
6    Jody@AttorneyForFreedom.com
     Attorneys for Plaintiffs
7
                            IN THE UNITED STATES DISTRICT COURT
8
                             IN AND FOR THE DISTRICT OF ARIZONA
9
10    Lazaro Curiel, an individual,                      Case No.: 2:19-cv-03833-JAT-MHB
11                         Plaintiffs,
                                                            FIRST AMENDED COMPLAINT
12    v.
                                                            (42 U.S.C. § 1983 Violations, Gross
13    City of Phoenix, a municipal entity, and James                    Negligence)
      Byrd, in his official and individual capacities;
14
                           Defendants.
15
16           Plaintiff Lazaro Curiel, by and through undersigned counsel, for his Complaint against
17   Defendants alleges as follows:
18                             PARTIES, JURISDICTION, AND VENUE
19           1.    Plaintiff brings this action pursuant to 42 U.S.C § 1983 and the Fourth and
20   Fourteenth Amendments of the United States Constitution.
21           2.    Jurisdiction and venue are proper in the Court pursuant to 28 U.S.C. § 1331 and
22   1343.
23           3.    The events at issue in this lawsuit occurred in the State of Arizona.
24           4.    Plaintiff is, and was at all material times, a resident of the State of Arizona.
25           5.    Defendant City of Phoenix (hereinafter referred to as “Phoenix”) is a municipality
26   formed and designated as such pursuant to Title 9 of the Arizona Revised Statutes.
           Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 2 of 9




1           6.     Defendant Phoenix is subject to a civil suit and may be held liable both
2    independently and vicariously, as permitted by federal and state law, for the wrongful conduct of
3    its officers, employees, agents, districts, and divisions/sub-divisions, including the City of
4    Phoenix Police Department (“Phoenix Police Department”) and its officers and employees.
5           7.     At all times material to this Complaint, Defendant James Byrd (“Byrd”) was
6    resident of the State of Arizona.
7           8.     At all times material to this Complaint, Defendant Byrd was an agents and
8    employees of Defendant Phoenix and was acting within the course and scope of his employment
9    with the City of Phoenix Police Department. Defendant Byrd is sued both in his official and
10   individual capacities for purposes of Plaintiff’s claims under 42 U.S.C. § 1983.
11                                       GENERAL ALLEGATIONS
12          9.     On the evening of February 16, 2018, Plaintiff Lazaro Curiel was performing repairs
13   on a vehicle outside of his neighbor’s residence when several vehicles suddenly approached the
14   property at a very high rate of speed. The vehicles were unmarked City of Phoenix police vehicles,
15   and their headlights were on which prevented Plaintiff from seeing the vehicles or their occupants.
16          10.    As the vehicles came to a stop, Plaintiff turned away from the trunk of the vehicle
17   he was repairing and, as he turned, Defendant Byrd began shooting him. At no time did any
18   officer identify themselves prior to the shooting.
19          11.    Plaintiff was shot multiple times by Defendant Byrd. Plaintiff immediately fell to
20   the ground and was unable to move due to his injuries from the shooting.
21          12.    While Plaintiff was on the ground after being shot, Defendant Phoenix officers
22   deployed a K-9 officer which caused additional injuries to Plaintiff.
23          13.    Defendant Phoenix’s K-9 officer dragged Plaintiff into the middle of the street,
24   where Plaintiff was then stood up and laid on the hood of a marked police suburban by Defendant
25   Phoenix officers.
26



                                                    -2-
           Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 3 of 9




1           14.     Defendants wrongfully arrested and charged Plaintiff Lazaro Curiel with aggravated
2    assault and, as a result, he has spent no less than a year in jail.
3           15.     As a result of the shooting by Defendant Byrd, Plaintiff sustained various substantial
4    and life-threatening injuries, and he was deprived of his constitutional rights.
5           16.     Defendant Phoenix’s officers and agents, including Defendant Byrd, failed to
6    employ proper protocols and training, and they failed use proper methods to execute an arrest.
7    Further, there was no basis to arrest Plaintiff.
8           17.     Defendant Byrd used unlawful, unnecessary, unreasonable, and excessive force,
9    which resulted in life-altering injuries to Plaintiff Lazaro Curiel. The shooting of Plaintiff Lazaro
10   Curiel was unlawful, unprovoked, unwarranted, unjustified, callous, depraved, vicious, and evil.
11          18.     The acts and omissions of Defendant Byrd alleged herein were taken on behalf of,
12   for the benefit of, and as agents of Defendant Phoenix. Also, such acts and omissions occurred in
13   the course and scope of the officer’s employment with Defendant Phoenix. Upon information and
14   belief, the acts and omissions were either authorized by, were directed or caused by, or were
15   consistent with or performed pursuant to policies, practices, and customs of Defendant Phoenix.
16   Therefore, Defendant Phoenix is liable for all such acts and omissions, as well as Plaintiff’s
17   injuries and damages that result from such acts and omissions.
18          19.     Defendant maliciously charged Plaintiff Lazaro Curiel with aggravated assault, a
19   class 5 felony, and other alleged crimes, and he has remained in jail for no less than a year.
20          20.     Defendants’ wrongful conduct deprived Plaintiff’s rights secured to him by the
21   Constitution and the laws of the United States, including, among other things:
22                 a.     The right to be free from unreasonable search or unreasonable seizure;
                   b.     The right to be free from the use of unreasonable, unjustified, and excessive
23          force;
24                 c.     The right to be free from deprivation of life, liberty, or property without due
            process of law; and
25                 d.     The right to be free from summary punishment;
26



                                                        -3-
           Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 4 of 9




1           21.     Defendants’ wrongful acts and omissions have had, and will continue to have, an
2    extremely detrimental impact on the Plaintiff, and his damages are significant. Plaintiff Lazaro
3    Curiel was subject to a tragedy at the hands of the Phoenix Police Department, which has resulted
4    in lifelong and permanent injuries and scars. As a direct and proximate result of Defendants’
5    wrongful acts and omissions, Plaintiff has sustained injuries and damages in an amount to be
6    proven at trial.
7           22.     Defendants’ acts and omissions were evil, malicious, and undertaken with the intent
8    to harm Plaintiffs or with a reckless disregard of the substantial risk of serious harm, and
9    Defendants acted with an evil mind. Therefore, Plaintiff is entitled to punitive or exemplary
10   damages.
11          23.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to recover their
12   reasonable attorneys’ fees and costs, including expert fees.
13                                               COUNT ONE
14                         42 U.S.C. § 1983 - Excessive Force in Violation of the
15                                 Fourth, and Fourteenth Amendments
16                                        (Against Defendant Byrd)
17          24.     Plaintiff re-alleges and incorporates by reference their claims, facts, and allegations
18   contained in the paragraphs above, as if set forth fully herein.
19          25.     Plaintiff Lazaro Curiel did not engage in any illegal activity and there was no
20   probable cause to stop, detain, or arrest Plaintiff at the time Defendants employed lethal force
21   against Plaintiff Lazaro Curiel.
22          26.     Plaintiff Lazaro Curiel did not pose a threat to the officers, did not resist the officers,
23   and did not attempt to flee from officers as they approached the residence.
24          27.     The degree of force employed by Defendant Byrd against Plaintiff Lazaro Curiel
25   was unlawful, excessive, and not justified.
26



                                                       -4-
            Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 5 of 9




1           28.     Defendant Byrd used excessive, extremely painful, and deadly force against
2    Plaintiff Lazaro Curiel, even though he was not engaged in any criminal activity, threatening,
3    resisting, or trying to escape. Further, there was no probable cause or reasonable suspicion to
4    detain, stop, or arrest Plaintiff.
5           29.     Defendant Byrd utilized a lethal and deadly level of force against a civilian in
6    violation of Plaintiff’s Fourth Amendment rights.
7           30.     The United States Constitution and Article 2, Section 4 of the Arizona Constitution
8    explicitly guarantees any given person due process of law.
9           31.     The United States Constitution and Article 2, Section 8 of the Arizona Constitution
10   explicitly guarantees any person the right to privacy as to their personal affairs. Defendants
11   violated these constitutional rights by knowingly and intentionally engaging in such conduct that
12   any reasonable person or minimally competent officer would have known, or should have known,
13   would violate these clearly established rights.
14          32.     Defendant Byrd’s conduct violated clearly established constitutional rights under
15   the United States Constitution and the Arizona Constitution, which any reasonable person would
16   have known such conduct would do so. Therefore, Defendant Byrd is not entitled to qualified
17   immunity.
18          33.     Defendant’s wrongful conduct and unconstitutional actions were the moving force
19   of Plaintiff’s injuries and damages.
20          34.     Defendant Byrd’s excessive and deadly force that was used against Plaintiff Lazaro
21   Curiel was illegal, unprovoked, without justification, and lacked probable cause, and it further
22   resulted in severe, life-altering injuries and damages.      Further, Defendant Byrd’s acts and
23   omissions constitute negligence, gross negligence, reckless disregard and/or assault.
24          35.     Defendant Byrd’s unlawful acts against Plaintiff, violated the duties of care
25   Defendants owed to the Plaintiff and amounts to a complete disregard for human life.
26



                                                       -5-
           Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 6 of 9




1           36.    As a direct and proximate result of wrongful acts and omissions of Defendant Byrd,
2    Plaintiff has suffered devastating injuries and emotional trauma.
3           37.    As a direct and proximate result of wrongful acts and omissions of Defendant Byrd,
4    Plaintiff is entitled to recover injuries and damages in an amount to be determined at trial.
5           38.    Defendant Byrd’s unlawful and malicious acts deprived Plaintiff Lazaro Curiel of
6    his right to be free from excessive force in violation of the Fourth and Fourteenth Amendments
7    of the Constitution of the United States and 42 U.S.C. § 1983.
8           39.    Defendant Byrd acted with intent to cause injury and their wrongful conduct was
9    motivated by spite or ill will or the involved officers acted to serve their own interests, having
10   reason to know and consciously disregarding a substantial risk that their conduct might
11   significantly injure the rights of Plaintiff Lazaro Curiel. Defendant consciously pursued a course
12   of conduct knowing that it created a substantial risk of significant harm to Plaintiff. Thus,
13   deterrence and punishment are appropriate. Therefore, Plaintiff is entitled to an award for punitive
14   damages.
15                                             COUNT TWO
16                                            Gross Negligence
17                                        (Against All Defendants)
18          40.    Plaintiff re-alleges and incorporates, by this reference, their claims, facts, and
19   allegations in the paragraphs above, as if set forth fully herein.
20          41.    Defendants have a statutory and common law duty to assure the safety and well-
21   being of persons and a duty to protect Plaintiff from harm that may be caused by the use of
22   unnecessary, unreasonable, or excessive force.
23          42.    Defendants acted and/or failed to act, despite knowing or having reason to know
24   that Plaintiff was or would be inappropriately subjected to an unreasonable risk of serious harm
25   and injury or death as a result of their actions and/or inactions.
26



                                                      -6-
             Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 7 of 9




1            43.   Defendants subjected Plaintiff to reckless and excessive force, and/or failed to
2    intervene to prevent use of such force, as alleged above.
3            44.   A reasonable person under the same circumstances would have known that Plaintiff
4    was inappropriately subjected to the use of unreasonable and unjustified force.
5            45.   Defendants breached grossly their duties, as identified by the allegations set forth in
6    the paragraphs above by, among others and without limitation: subjecting Plaintiff to excessive
7    force and failing to properly follow the applicable protocols, practices, policies, training, and
8    standards of law enforcement.
9            46.   Defendant Phoenix breached its duties, as identified by the allegations set forth in
10   the paragraphs above, by (among others and without limitation): failing to properly screen, hire,
11   retain and supervise its employees; ratifying improper conditions, customs, policies, procedures,
12   and/or practices by inaction; implementing, utilizing, and/or permitting to exist unreasonable
13   dangerous policies, practices, protocols, customs, and training (or lack thereof) with respect to
14   (among others and without limitation) the use of force; approaching, arresting, and/or responding
15   to citizens; failing to appropriately hire, retain and supervise its employees.
16           47.   Defendant Byrd was, at all times material hereto, acting within the course and scope
17   of their employment, and Defendant Phoenix is vicariously liable for the actions of Defendant
18   Byrd.
19           48.   Defendants’ breaches of duty caused or contributed to Plaintiff’s injuries.
20           49.   As the result of Defendants’ gross negligence, Plaintiff has suffered, and will
21   continue to suffer from permanent injuries pain, anguish, stress, shock, and mental damages; and
22   economic and non-economic damages in an amount to be proven at trial.
23           50.   As a direct and proximate result of Defendants’ grossly negligent acts and
24   omissions, Plaintiff has been damaged in an amount to be proven at trial.
25
26



                                                     -7-
             Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 8 of 9




1            51.    Defendants’ conduct was engaged in with intent to cause injury, was wrongful
2    conduct motivated by spite or ill will or the involved officers acted to serve their own interests,
3    having reason to know and consciously disregarding a substantial risk that their conduct might
4    significantly injure the rights of or cause the death of Plaintiff. Indeed, Defendants’ callous
5    disregard was further accentuated by Defendants’ deployment of the K-9 officer and the
6    subsequent attacking and dragging of Plaintiff’s unresponsive body. Defendants consciously
7    pursued a course of conduct knowing that it created a substantial risk of significant harm or death
8    to Plaintiff. Moreover, deterrence and punishment are appropriate.
9                                           PRAYER FOR RELIEF
10           WHEREFORE, Plaintiff prays for damages and for judgment against Defendants as
11   follows:
12           A.     General and compensatory damages in an amount to be proved at trial;
13           B.     For taxable costs and pre and post judgment interest to the extent permitted by law;
14           C.     Punitive damages in an amount deemed just and reasonable as permitted by law
15   against Defendant Byrd under Federal law;
16           D.     For costs and attorneys’ fees against under Arizona law, the Constitution, and laws
17   of the United States, including 42 U.S.C. § 1988;
18           E.     Such other and further relief which may seem just and reasonable under the
19   circumstances.
20                                              JURY DEMAND
21           Plaintiff respectfully requests a trial by jury on all issues in this matter triable to a jury.
22           RESPECTFULLY SUBMITTED this 7th day of August, 2019.
23
24   /   /    /
25   /   /    /
26



                                                        -8-
           Case 2:19-cv-03833-JAT-MHB Document 10 Filed 08/07/19 Page 9 of 9




1
2                                                      ATTORNEYS FOR FREEDOM
3
4                                                      By: /s/ Jody L. Broaddus
5                                                      Jody L. Broaddus, Esq.
                                                       Marc J. Victor, Esq.
6                                                      Attorneys for Plaintiffs
7
                                      CERTIFICATE OF SERVICE
8
            I hereby certify that on this 7th day of August, 2019, I electronically transmitted the
9
     foregoing to the Clerk’s office using the CM/ECF system for filing and transmittal of a Notice of
10
     Electronic filing to the following registrants, and a copy was also sent by first class mail to:
11
12                                       John T. Masterson, Esq.
                                        Derek R. Graffious, Esq.
13                               JONES, SKELTON & HOCHULI, P.L.C.
14                                 40 North Central Avenue, Suite 2700
                                        Phoenix, Arizona 85004
15
16                                                     By: /s/ Alexzandria Thompson
17
18
19
20
21
22
23
24
25
26



                                                     -9-
